—Appeal from a judgment of Monroe County Court (Bristol, J.), entered April 13, 1998, convicting defendant upon his plea of guilty of, inter alia, criminal possession of a controlled substance in the second degree (two counts).
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum: By pleading guilty before County Court ruled on his motion to suppress physical evidence seized during a warrantless search of his business premises, defendant forfeited the right to appellate review of his contention that the search was illegal (see, People v Fernandez, 67 NY2d 686, 688; People v McIntosh, 274 AD2d 968, 969, lv denied 95 NY2d 906). In any event, that contention is encompassed by defendant’s waiver of the right to appeal (see, People v Miles, 265 AD2d 869, lv denied 94 NY2d 923). We reject the further contention of defendant that he was denied effective assistance of counsel when he was induced to plead guilty as the result of defense counsel’s failure to pursue the suppression motion (see, People v Grant, 288 AD2d 898). By failing to move to withdraw the plea or to vacate the judgment of conviction, defendant failed to preserve for our review his challenge to the voluntariness of his plea (see, People v Phillips, 286 AD2d 958; People v Faison, 270 AD2d 717). Present — Green, J.P., Hayes, Scudder, Gorski and Lawton, JJ.